ACCEPTED
                                                                                      04-14-00357-CV
                                                                          FOURTH COURT OF APPEALS
                                                                               SAN ANTONIO, TEXAS
                                                                                5/18/2015 12:05:26 PM
                                                                                       KEITH HOTTLE
                                                                                               CLERK

                                No. 04-14-00357-CV

                                                            FILED IN
                                                     4th COURT OF APPEALS
                          IN THE COURT OF APPEALS     SAN ANTONIO, TEXAS
                                                    05/18/2015 12:05:26 PM
                   FOR   THE FOURTH DISTRICT OF TEXAS KEITH E. HOTTLE
                                                             Clerk
                                AT SAN ANTONIO



                                 BURTON KAHN,

                                                Appellant,

                                          v.

                      HELVETIA ASSET RECOVERY, INC.,

                                                Appellee.



             NOTICE OF APPEARANCE OF LEAD COUNSEL


TO THE HONORABLE COURT:

      COMES NOW, Elizabeth Conry Davidson, counsel for Appellee, Helvetia

Asset Recovery, Inc., and files her Notice of Appearance of Lead Counsel, and in

support thereof would respectfully show this Court the following:

      Elizabeth Conry Davidson, Attorney at Law has been retained to represent the

above-referenced Appellee, Helvetia Asset Recovery, Inc., in this case and hereby

makes an appearance in this case for all purposes.
      WHEREFORE PREMISES CONSIDERED, the undersigned respectfully

request that this Notice of Appearance of Lead Counsel be filed with the other papers

and pleadings in this cause, and that the Court and all parties take notice of the

appearances and designation made herein.

                                       Respectfully submitted,

                                       ELIZABETH CONRY DAVIDSON
                                       ATTORNEY AT LAW
                                       926 Chulie
                                       San Antonio, Texas 78216
                                       Telephone: 210/380-4899
                                       Telecopier: 210/568-4036

                                       By:     /s/ Elizabeth Conry Davidson
                                               Elizabeth Conry Davidson
                                               State Bar No. 00793586

                                               ATTORNEY FOR APPELLEE,
                                               HELVETIA ASSET RECOVERY,
                                               INC.

                         CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument was
delivered to the following in accordance with the Texas Rules of Civil Procedure and
the Texas Rules of Appellate Procedure on this the 18th day of May, 2015:

Burton Kahn                     Via electronic mail: glentrail@yahoo.com
1706 Alpine Circle
San Antonio, Texas 78248

Lisa Barkley                    Via electronic mail: Lisa.Barkley@haynesboone.com
Haynes and Boone, LLP
112 E. Pecan Street
Suite 1200
San Antonio, TX 78205-1524



                                           2
    /s/ Elizabeth Conry Davidson
    Elizabeth Conry Davidson




3